     Case: 1:20-cv-03887 Document #: 28 Filed: 07/23/20 Page 1 of 6 PageID #:339




                      UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


JACOB DANESHRAD; JOSEPH
DANESHRAD; HASSAN                                 CASE NO. 1:20-CV-03887
BLURFRUSHAN,
                                                  Hon. Jorge L. Alonso
               Plaintiffs,

        v.

TREAN GROUP, LLC; NANCY
STUBENRAUCH; MARK FRANTZ; and
DOES 1 to 100, inclusive,

               Defendants.


                              JOINT INITIAL STATUS REPORT

        Pursuant to this Court’s order dated July 9, 2020, Plaintiffs Jacob Daneshrad, Joseph

Daneshrad, and Hassan Blurfrushan (“Plaintiffs”) and Defendants Trean Group, LLC (“Trean”),

Nancy Stubenrauch, and Mark Frantz (“Defendants,” or together with Plaintiffs, the “Parties”)

hereby respectfully submit this Joint Initial Status Report.

I.      Nature of the Case

        A.     Basis for federal jurisdiction

        Defendants removed this case on the basis of diversity jurisdiction pursuant to 28 U.S.C.
§§ 1332, 1441, and 1442. Plaintiffs are all citizens of California and Defendants are all citizens
of Illinois.

        Plaintiffs have not challenged federal jurisdiction.

        B.     Nature of claims asserted in the complaint

        Plaintiffs are high net worth investors and traders in futures options. Defendant Trean is

an introducing broker. Defendants Frantz and Stubenrauch are individuals employed by Trean.

        Plaintiffs allege that in or about August 2018, Defendants approached Plaintiffs to use

their services as an introducing broker. Defendants recommended to Plaintiffs the Clearing Firm
    Case: 1:20-cv-03887 Document #: 28 Filed: 07/23/20 Page 2 of 6 PageID #:340




of FCStone Financial Inc. (“FCStone”) and advised Plaintiffs as to FCStone’s fees and risk

policies for the type of trading Plaintiffs were interested. Based on the representations made by

Defendants, Plaintiffs opened 4 accounts with FCStone and deposited approximately $1M in

total for trading. However, on or about December 31, 2018, when the market was at its lowest,

the complaint alleges that Defendants, in bad faith, and in violation of their fiduciary duty to

Plaintiffs and without any regard for Plaintiffs’ interests, decided that they no longer wanted to

be Plaintiffs’ broker, knowing full well that their decision would force FCStone to stop allowing

Plaintiffs to trade any more. Once Defendants advised FCStone that they no longer wished to be

the broker for Plaintiffs, FCStone froze all of Plaintiffs accounts and placed all the accounts on

“closing only” restrictions. Plaintiffs allege their accounts were put on “closing only” position

not because Plaintiffs were in violation of any of the FCStone’s margin requirements or risk

assessment, but solely because Defendants simply decided to pull the rug from under Plaintiffs.

As a result, Plaintiffs were forced to liquidate all of their positions and close the accounts and

suffered damages.

       Defendants deny Plaintiffs’ allegations in the complaint. Defendants specifically deny

they acted in bad faith or breached any duties. Plaintiffs’ accounts were repeatedly on margin

calls and violated FCStone’s risk policy. Plaintiffs were advised their lack of communication to

address these issues was problematic for Trean, which, as Trean also informed Plaintiffs, could

be held responsible for debits on Plaintiffs’ accounts. Further, as set forth in detail in
Defendants’ pending motion to dismiss, although Mr. Franz and Ms. Stubenrauch are named as

defendants in this suit, the complaint does not plead any basis to impose personal liability on Mr.

Frantz or Ms. Stubenrauch.

       C.      Relief sought

       Plaintiffs seek damages in excess of $500,000 in compensatory damages plus punitive

damages.

       Defendants deny that Plaintiffs are entitled to the damages sought in the complaint.



                                                 -2-
      Case: 1:20-cv-03887 Document #: 28 Filed: 07/23/20 Page 3 of 6 PageID #:341




        D.       Jury demand

        At this time neither party has filed a jury demand. Plaintiffs intend to request a jury trial.

        E.       Names of any parties who have not yet been served

        All of the Defendants have been served.

        Defendants contend that two non-parties, Emil Daneshrad and William Josephson, are

indispensable parties and must be added to the case. Defendants’ motion to dismiss for failure to

join these two individuals remains pending.

II.     Discovery and Pending Motions

        A.       Pending motions

        On March 13, 2020, prior to this case being transferred to this District, Defendants filed a

motion to dismiss based on F.R.C.P. 12(b)(7), 8(a), and 12(b)(6). That motion has been fully

briefed and remains pending. The parties request a hearing date and/or ruling on the pending

motion to dismiss. There are no other pending motions.

        B.       Proposal for discovery and case management plan

                 (1) Type of discovery needed

        Plaintiffs and Defendants expect to engage in written discovery, including interrogatories,

requests for production, and requests for admission, as well as depositions. The Parties at this time

agree to the limitations of F.R.C.P. 30(a)(2)(A) with respect to depositions.

        Defendants also intend to pursue non-party discovery from (among other entities) FCStone.
This will include document subpoenas and depositions.

        As of the date of filing, Defendants have served, and Plaintiffs have responded, to the

following discovery requests:

                First Set of Interrogatories to Plaintiff Joseph Daneshrad, served May 1, 2020;
                 Response served June 25, 2020;
                First Set of Interrogatories to Plaintiff Jacob Daneshrad, served May 1, 2020;
                 Response served June 25, 2020;
                First Set of Interrogatories to Plaintiff Hassan Blurfrushan, served May 1, 2020;
                 Response served June 25, 2020;



                                                 -3-
    Case: 1:20-cv-03887 Document #: 28 Filed: 07/23/20 Page 4 of 6 PageID #:342




              Second Set of Interrogatories to Plaintiff Joseph Daneshrad, served July 16, 2020;
              First Set of Requests for Production of Documents to Plaintiff Joseph Daneshrad,
               served May 1, 2020; Response served June 25, 2020;
              First Set of Requests for Production of Documents to Plaintiff Jacob Daneshrad,
               served May 1, 2020; Response served June 25, 2020;
              First Set of Requests for Production of Documents to Plaintiff Hassan Blurfrushan,
               served May 1, 2020; Response served June 25, 2020;
              Second Set of Requests for Production of Documents to Joseph Daneshrad, served
               May 4, 2020; no response has been received;
              Second Set of Requests for Production of Documents to Jacob Daneshrad, served
               May 4, 2020; no response has been received.
       The Parties are currently engaged in meet-and-confer efforts regarding Plaintiffs’

responses and document production, which Defendants maintain are insufficient.

       Plaintiffs have not served any discovery on Defendants to date.

                (2) Need for any proposed protective orders

       At this time the Parties have not exchanged any discovery requests that demand the type

of information for which a protective order would be necessary. Both Plaintiffs and Defendants

reserve the right to request a protective order if future discovery requests seek such information.

               (3) Date for Rule 26(a)(1) disclosures

       Defendants served their initial disclosures on Plaintiffs on July 16, 2020. Defendants also

produced, in connection with their initial disclosures, 919 pages of documents on July 21, 2020.

               (4) Date for completion of fact discovery

       Plaintiffs respectfully request the following schedule to complete discovery:
                       Fact-discovery cut-off:         January 15, 2021

                       Expert Discovery cut-off:       April 16, 2021

       Defendants respectfully request the following schedule to complete discovery:

                       Fact-discovery cut-off:         November 27, 2020

                       Expert Discovery cut-off:       January 22, 2021

               (5) Need for expert discovery

       Both Plaintiffs and Defendants expect to retain expert(s) on at least the following: (1)




                                                 -4-
       Case: 1:20-cv-03887 Document #: 28 Filed: 07/23/20 Page 5 of 6 PageID #:343




custom and practice in the futures-options trading industry, including as relates to account opening,

margin requirements, risk, the respective roles of introducing and clearing brokers, and the

respective rights of parties to broker-customer relationships; (2) potential damages resulting from

liquidation of trading positions, including mitigation of any losses. Defendants reserve the right

to designate experts on other areas of testimony as discovery proceeds, including in rebuttal to any

experts that Plaintiffs designate.

III.     Settlement and Referrals

         A.     Status of Settlement Discussions

         The Parties have not yet engaged in settlement discussions. Defendants maintain that

Plaintiffs’ case is not viable as pleaded, and Defendants’ motion to dismiss the case in its entirety

remains pending. If the case survives the pleading stage, Defendants believe the Court’s ruling

on the motion to dismiss will significantly narrow the issues for the parties to consider in their

settlement discussions.

         Plaintiffs contend that Defendants’ motion to dismiss has no merit and that Plaintiffs will

prevail. Plaintiffs have no objection to good faith settlement discussions.

         B.     State whether the parties request a settlement conference at this time before
                this Court or the Magistrate Judge
         The Parties respectfully request to defer consideration of the assignment to a settlement

conference under after this Court rules on Defendants’ pending motion to dismiss.

         C.     State whether counsel have informed their respective clients about the
                possibility of proceeding before the assigned Magistrate Judge for all
                purposes, including trial and entry of final judgment, and whether the parties
                unanimously consent to the Magistrate Judge’s jurisdiction

         The Parties’ counsel have discussed referral to a Magistrate Judge for all purposes with

their respective clients. The Parties have not unanimously agreed to the Magistrate Judge’s

jurisdiction at this time.




                                                -5-
   Case: 1:20-cv-03887 Document #: 28 Filed: 07/23/20 Page 6 of 6 PageID #:344




DATED: July 23, 2020              DANESHRAD LAW FIRM, APC



                                  By:          /s/ Joseph Daneshrad
                                        JOSEPH DANESHRAD
                                        Attorneys for Plaintiffs JACOB DANESHRAD,
                                        JOSEPH DANESHRAD and HASSON
                                        BLURFRUSHAN


DATED: July 23, 2020              THOMPSON COBURN LLP



                                  By:          /s/ Lukas Sosnicki
                                        LUKAS SOSNICKI
                                        Attorneys for Defendants TREAN GROUP, LLC,
                                        NANCY STUBENRAUCH, and MARK
                                        FRANTZ




                                        -6-
